

116 HR 5985 IH: Foreign Robocall Elimination Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5985IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Budd (for himself, Mr. Bishop of North Carolina, and Mr. Clay) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish an interagency taskforce on unlawful robocalls.1.Short titleThis Act may be cited as the Foreign Robocall Elimination Act.2.Interagency taskforce on unlawful robocalls(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission, in consultation with the Federal Trade Commission and the Attorney General, shall establish an interagency taskforce on unlawful robocalls.(b)Membership(1)In generalThe taskforce shall be composed of the following members:(A)A representative of each Federal agency that the Federal Communications Commission, in consultation with the Federal Trade Commission and the Attorney General, considers appropriate, to be appointed by the head of such agency.(B)Three representatives of private-sector entities, to be appointed as described in paragraph (2)—(i)one of whom is a representative of a provider of telephone service; and(ii)two of whom are representatives of other private-sector entities with expertise in combating unlawful robocalls and who may be technologists and technology experts.(2)Appointment of representatives of private-sector entitiesThe members of the taskforce described in paragraph (1)(B) shall be jointly appointed by the Chairman of the Federal Communications Commission, the Chairman of the Federal Trade Commission, and the Attorney General. If the Chairman of the Federal Communications Commission, the Chairman of the Federal Trade Commission, and the Attorney General cannot reach agreement regarding such an appointment, as determined by the Chairman of the Federal Communications Commission, the Chairman of the Federal Communications Commission shall make such appointment.(c)Study(1)In generalThe taskforce shall conduct a study on unlawful robocalls, including the most effective ways to combat unlawful robocalls made into the United States from outside the United States.(2)Matters to be studiedIn conducting the study required by paragraph (1), the taskforce shall—(A)compare the number of unlawful robocalls made within the United States and the number of unlawful robocalls made into the United States from outside the United States;(B)examine methods for encouraging adoption of caller authentication technology in foreign countries;(C)examine and provide information on options for countries to share caller authentication information for international calls;(D)examine how technical solutions such as caller authentication technology would improve coordination between the United States and foreign countries in combating unlawful robocalls;(E)examine ways to incentivize foreign countries to cooperate with United States law enforcement efforts to combat unlawful ro­bo­calls;(F)examine ways to incentivize providers of telephone service to take measures to combat unlawful robocalls placed across international borders; and(G)examine whether or not additional resources are needed by any Federal agency that combats unlawful robocalls or any other organization that combats unlawful robocalls, in order to more effectively combat unlawful robocalls made into the United States from outside the United States.(3)Collaboration with private sectorIn conducting the study required by paragraph (1), the taskforce shall collaborate with technologists and private-sector innovators, including through the members of the taskforce appointed under subsection (b)(2), to find solutions for combating unlawful robocalls.(d)Report to CongressNot later than 10 months after the date of the enactment of this Act, the taskforce shall submit to Congress a report on the findings of the study required by subsection (c)(1).(e)TerminationThe taskforce shall terminate on the date that is 90 days after the taskforce submits the report required by subsection (d).(f)DefinitionsIn this section:(1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(2)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(3)TaskforceThe term taskforce means the taskforce on unlawful robocalls established under subsection (a). (4)Unlawful robocallThe term unlawful robocall means a telephone call made in violation of—(A)section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)); or(B)a similar law of a State or a foreign country that prohibits calls made using an automatic telephone dialing system or an artificial or prerecorded voice.